Citation Nr: 0910858	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-15 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1956 to September 1958.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2006 rating decision of the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO).  In his April 
2007 VA Form 9, substantive appeal, the Veteran requested a 
videoconference hearing before the Board.  The Veteran's 
representative withdrew this request on March 17, 2009, the 
date of the scheduled hearing.


FINDINGS OF FACT

On March 18, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he intended to withdraw his appeal seeking 
service connection for COPD, to include as secondary to 
radiation exposure; there is no question of fact or law 
remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§  5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in 
the instant case.  However, given the appellant's expression 
of intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

B.	Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.

In a written statement received by the Board on March 18, 
2009, the Veteran withdrew his appeal seeking service 
connection for COPD, to include as secondary to radiation 
exposure.  Hence, there is no allegation of error of fact or 
law for appellate consideration on this claim.  Accordingly, 
the Board does not have jurisdiction to consider an appeal in 
this matter.


ORDER

The appeal seeking service connection for COPD is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


